



October 8, 2018




James C. McGill
2121 S Yorktown, Suite 1103
Tulsa, OK  74114


Re:  Terms of Service
Dear Jim:
The purpose of this letter agreement is to set forth the terms upon which we
have agreed that you will serve as non-executive chairman of the board of
directors (“Chairman”) of ADDvantage Technologies Group, Inc. (the “Company”). 
As long as you serve as Chairman, you will be paid base annual compensation of
$75,000 to be paid in cash and $75,000 to be in the form of shares of restricted
stock granted under the Company’s 2015 Incentive Stock Plan (the “Plan”).  The
cash portion of your compensation will be paid in monthly installments.  The
first restricted stock grant is being made as of the date of this letter
agreement.
The number of shares of each annual restricted stock grant will be based on the
“Fair Market Value” (as defined in the Plan) of the common stock as of the close
of business on each annual grant date.  The shares will vest 20% per year with
the first installment vesting on the first anniversary of each grant; provided,
that any unvested shares will immediately vest upon a “Change in Control” (as
such term is defined in the executive employment agreement between the Company
and Joseph E. Hart).  Share certificates for each vested installment will be
delivered to you at the time of vesting.  The shares will continue to vest each
year even if you have ceased to be Chairman unless you are terminated as
Chairman for Cause (as defined below) or you resign your position as Chairman
before all the restricted shares have vested, in either of which events you will
retain any restricted shares which have vested as of the termination date but
will forfeit any rights to any additional shares. Neither death nor disability
nor termination without cause nor your failure to be re-elected to the board of
directors of the Company nor any other event (other than your termination for
Cause or resignation as noted in the preceding sentence) shall cause your
restricted shares to cease to vest.
The compensation set forth above is in lieu of all other Board compensation,
including without limitation any compensation you were granted upon your
re-election as a director this year and any compensation for serving on any
Board committees.  This is not an employment agreement and you can be terminated
as Chairman at any time in accordance with the governing documents of the
Company and applicable law.  Your termination for any reason, whether by reason
of death, disability, or termination with or without Cause, shall terminate your
right to receive compensation after the date of termination except as stated
above with respect to the continued vesting of restricted stock granted prior to
the date of termination.  You shall, however, be paid any amounts owed to you
through the date of termination.
The term “Cause” as used herein means your (1) conviction of, or guilty plea or
no contest plea, to a felony charge or any crime involving moral turpitude, the
entry of a consent decree with a governmental body or the commission of any
other act or omission involving dishonesty or fraud with respect to the Company
or any of its subsidiaries, (2) misappropriation of any funds or assets of the
Company or its subsidiaries for personal use, (3) willful noncompliance in any
material respect with any laws or regulations, foreign or domestic, if such
noncompliance could be reasonably expected to have a material adverse effect on
the Company, (4) willful violation of any express direction or rule, regulation
or policy established by the Company of which you are aware, or (5) willful
material breach of your fiduciary duties to the Company.
You are not an employee of the Company and are not entitled to participate in
any of the benefit programs provided to employees of the Company.


Very truly yours
ADDVANTAGE TECHNOLOGIES GROUP, INC.


By: ____________________________________
Thomas J. Franz, Chairman of the Compensation Committee






Agreed and accepted as of the
date first set forth above:


__________________________
James C. McGill
